


Exhibit 10.2

 

EXECUTION VERSION

 

LIMITED GUARANTY

 

THIS LIMITED GUARANTY (as amended, modified, waived, supplemented, extended,
restated or replaced from time to time, this “Guaranty”) is made as of the 29th
day of February, 2012, by NORTHSTAR REAL ESTATE INCOME TRUST, INC., a Maryland
corporation, (together with its successors and permitted assigns and any other
Person that becomes a guarantor under this Guaranty, “Guarantor”), for the
benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as buyer under the Repurchase Agreement (in such capacity, together
with its successors and assigns, “Buyer”).

 

RECITALS:

 

WHEREAS, under and subject to the terms of the Master Repurchase and Securities
Contract, dated as of February 29, 2012 (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Repurchase Agreement”), by and between NSREIT WF Loan, LLC, a Delaware limited
liability company, as seller (together with its successors and permitted assigns
and any other Person that becomes a seller under the Repurchase Agreement,
“Seller”), and Buyer, as buyer, Seller may sell and Buyer may purchase certain
Assets with a simultaneous agreement by such Seller to repurchase those assets;

 

WHEREAS, Seller is a direct wholly-owned Subsidiary of Northstar Real Estate
Income Trust Operating Partnership, L.P., a Delaware limited partnership
(“Pledgor”);

 

WHEREAS, all equity interests in Pledgor are owned directly or indirectly by
Guarantor;

 

WHEREAS, Guarantor will benefit directly or indirectly from the transactions
contemplated under the Repurchase Agreement; and

 

WHEREAS, Buyer is unwilling to enter into the Repurchase Documents or the
transactions contemplated thereby without the benefit of this Guaranty.

 

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor, intending to be legally bound, hereby agrees as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01         Definitions.

 

(a)           Unless otherwise defined above or in this Article 1, capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Repurchase Agreement or in the UCC (defined in the Repurchase Agreement).

 

(b)           As used in this Guaranty and the schedules, exhibits, annexes or
other attachments hereto, unless the context requires a different meaning, the
following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Debt Service”:  With respect to any Person, the amount required to pay all
amounts owed in respect of principal and interest on the Indebtedness of such
Person.

 

“EBITDA”:  With respect to any Person and for any Test Period, an amount equal
to the sum of (a) MFFO, (b) stock-based compensation expenses, (c) non-cash
reserves and (d) Fixed Charges.

 

“Fixed Charges”:  With respect to any Person at any time, the amount of interest
paid in cash with respect to Indebtedness as shown on such Person’s consolidated
statement of cash flow in accordance with GAAP.

 

“Funds from Operations” or “FFO”:  With respect to any Person at any time, Net
Income (or loss) of such Person (prior to any impact from minority interests or
joint venture net income and before deduction of any dividends on preferred
stock of such Person), minus (i) gains or losses from sales of depreciable
properties, (ii) the cumulative effect of changes in accounting principles, and
(iii) real estate-related depreciation and amortization.

 

“Guarantor Claims”:  Defined in Section 6.24(a).

 

“Guarantor Indebtedness”:  Any and all Indebtedness of Seller, Pledgor,
Guarantor or any other Person specified under the Repurchase Documents to Buyer,
the Indemnified Persons and any other Person specified under the Repurchase
Documents in connection with the Repurchase Documents, including, but not
limited to, the aggregate Repurchase Price outstanding, the aggregate Price
Differential outstanding, all other Repurchase Obligations outstanding, and
amounts that would be owed by Seller, Pledgor, Guarantor or any other Person to
Buyer or any Indemnified Person but for the fact that they are unenforceable or
not allowable, including due to any Insolvency Event of Seller, in each case of
such Guarantor Indebtedness, howsoever created, arising, incurred, acquired or
evidenced, whether existing now or arising hereafter, as such Guarantor
Indebtedness may be amended, modified, extended, renewed or replaced from time
to time.

 

“Guarantor Liabilities”:  Defined in Section 2.01.

 

“Guarantor Obligations”:  Defined in Section 2.01.

 

“Guaranty Limit”:  The sum of (a) twenty five percent (25%) of the aggregate
outstanding Repurchase Price for Purchased Assets that are Core Assets and
(b) one hundred percent (100%) of the aggregate outstanding Repurchase Price for
Purchased Assets that are Flex Assets, in each case of clauses (a) and (b),
measured as of the Accelerated Repurchase Date.

 

“Modified Funds from Operations” or “MFFO”:  With respect to any Person at any
time, FFO calculated without giving effect to the following:  (a) acquisition
fees and expenses; (b) straight-line rent and amortization of above or below
intangible lease assets and liabilities; (c) amortization of discounts, premiums
and fees on debt investments; (d) non-recurring impairment of real
estate-related investments; (e) realized gains (or losses) from the early
extinguishment of debt; (f) realized gains (or losses) on the extinguishment or
sales of hedges, foreign exchange, securities and other derivative holdings,
except where the trading of such instruments is a fundamental attribute to such
Person’s business; (g) unrealized gains (or losses) for fair value adjustments
on real estate securities, including commercial mortgage-backed securities and
other securities, interest rate swaps and other derivatives not deemed hedges
and foreign exchange holdings; (h) unrealized gains (losses) from the
consolidation from, or deconsolidation to, equity accounting; (i) adjustments
related to contingent purchase price obligations; and (j) adjustments for
consolidated and unconsolidated partnerships and joint ventures.  For the
avoidance of doubt, the

 

2

--------------------------------------------------------------------------------


 

calculation of “MFFO” as provided herein should be consistent with the
calculation of MFFO disclosed in any financial statements of the Guarantor.

 

“REIT”:  A Person qualifying for treatment as a “real estate investment trust”
under the Code.

 

“Required Capital Amount”:  Defined in the Fee Letter.

 

“Test Period”:  The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Total Equity”:  The total equity as reported on Guarantor’s balance sheet in
accordance with GAAP.

 

“Total Indebtedness”:  With respect to any Person and its Consolidated
Subsidiaries and any date, all amounts of Indebtedness of such Person plus the
proportionate share of all Indebtedness not reflected on such Person’s
consolidated balance sheet of all non-consolidated Affiliates of such Person, on
or as of such date.

 

Section 1.02         Interpretive Provisions.  The interpretive provisions of
Section 2.02 of the Repurchase Agreement are incorporated herein, mutatis
mutandis.

 

ARTICLE 2

 

GUARANTY OF PAYMENT AND PERFORMANCE

 

Section 2.01         Guaranty.  Guarantor hereby absolutely, primarily,
unconditionally and irrevocably guarantees to Buyer, as primary obligor, as
guarantor of payment and performance and not as surety or guarantor of
collection and as and for its own debt, until the final and indefeasible payment
in full thereof, subject to the terms of this Section 2.01, (i) the payment,
when due, by maturity, mandatory prepayment, acceleration or otherwise, of the
Guarantor Indebtedness and any amounts due under Article 5 of this Guaranty, and
(ii) the full and timely performance of, and compliance with, each and every
duty, agreement, undertaking, indemnity, obligation and liability of Seller and
Pledgor under the Repurchase Documents strictly in accordance with the terms
thereof (collectively, the “Guarantor Obligations” and, together with the
Guarantor Indebtedness, the “Guarantor Liabilities”), in each case, however
created, arising, incurred, acquired or evidenced, whether primary, secondary,
direct, indirect, absolute, contingent, joint, several or joint and several, and
whether now or hereafter existing or due or to become due, as the foregoing are
amended, modified, extended, renewed or replaced from time to time.  All
payments by Guarantor under this Guaranty shall be in immediately available
Dollars and without deduction, defense, set-off or counterclaim.  Any amounts
not paid when due shall accrue interest at the Default Rate.  Notwithstanding
any provision to the contrary contained herein or in any of the other Repurchase
Documents, the obligations of Guarantor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any Requirements of Law of any state. 
Notwithstanding anything to the contrary contained herein, the Guarantor shall
not be liable for any Guarantor Indebtedness in excess of the Guaranty Limit;
provided, that such limitation shall not apply to the payment of any amounts
that arise under Article 5 of this Guaranty or to any payment required pursuant
to the Non-Recourse Carve-Out Guaranty, which amounts under Article 5 and the
Non-Recourse Carve-Out Guaranty, if applicable, are in addition to but without
duplication of the amounts payable under this Guaranty.

 

3

--------------------------------------------------------------------------------


 

Section 2.02         Release of Collateral, Parties Liable, etc.  Guarantor
agrees that, except as otherwise provided in the Repurchase Agreement, (a) any
or all of the Purchased Assets, the Pledged Collateral and other collateral,
security and property now or hereafter held for the Guaranty or the Guarantor
Liabilities may be released, waived, exchanged, terminated, modified, sold,
assigned, hypothecated, participated, pledged, compromised, surrendered or
otherwise transferred or disposed of from time to time, (b) except as expressly
set forth in the Repurchase Documents, Buyer shall have no obligation to
protect, perfect, secure, enforce, release, exchange or insure any Purchased
Asset, the Pledged Collateral or any collateral, security, property, Liens,
interests or encumbrances now or hereafter held for the Guaranty or the
Guarantor Liabilities or the properties subject thereto, (c) the time, place,
manner or terms of payment of the Guarantor Liabilities may be changed or
extended, in whole or in part, to a time certain or otherwise, and may be
renewed, increased, altered or accelerated, in whole or in part, (d) Buyer may
take any action in the exercise of any right, power, remedy or privilege under
the Repurchase Documents or Requirements of Law or waive or refrain from
exercising any of the foregoing, (e) any of the provisions of the Repurchase
Agreement and the other Repurchase Documents and the Guarantor Liabilities may
be modified, amended, waived, supplemented, replaced or restated from time to
time, (f) any party liable for the payment of the Repurchase Obligations or the
Guarantor Liabilities, including, without limitation, other guarantors, may be
granted indulgences, released or substituted, (g) any deposit balance for the
credit of Seller or any other party liable for the payment of the Guarantor
Liabilities, including, without limitation, other guarantors, or liable upon any
security therefor, may be released, in whole or in part, at, before and/or after
the stated, extended or accelerated maturity of the Guarantor Liabilities and
(h) Buyer may apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor, Seller, Pledgor or any other Person for the Repurchase
Obligations or the Guarantor Liabilities in such manner as Buyer may determine
in its discretion, subject to the terms of the Repurchase Documents, all of the
foregoing in clauses (a) through (h) without notice to or further assent by
Guarantor, who shall remain bound thereon, notwithstanding any such exchange,
compromise, surrender, extension, renewal, acceleration, modification,
indulgence, release or other act.

 

Section 2.03         Waiver of Rights.  Guarantor expressly waives:  (a) notice
of acceptance of this Guaranty by Buyer and of all extensions of credit, loans
or advances to or purchases from Seller by Buyer; (b) diligence, presentment and
demand for payment of any of the Guarantor Liabilities; (c) protest and notice
of dishonor or of default to Guarantor or to any other party with respect to the
Guarantor Liabilities or with respect to any collateral, security or property
therefor; (d) notice of Buyer obtaining, amending, substituting for, releasing,
waiving, modifying, extending, replacing or restating all or any portion of the
Guarantor Liabilities, the Repurchase Agreement, any other Repurchase Document,
the Pledged Collateral, other guarantees or any Lien now or hereafter securing
the Guarantor Liabilities or the Guaranty, or Buyer subordinating, compromising,
discharging, terminating or releasing such Liens; (e) notice of the execution
and delivery by Seller, Buyer or any other Person of any other loan, purchase,
credit or security agreement or document or of Seller’s or such other Person’s
execution and delivery of any promissory notes or other documents arising under
or in connection with the Repurchase Documents or in connection with any
purchase of Seller’s or such other Person’s property or assets; (f) except as
otherwise required pursuant to the Repurchase Agreement, notice of the
occurrence of any breach by Seller, Pledgor or any other Person or of any Event
of Default; (g) except as otherwise required pursuant to the Repurchase
Agreement, notice of Buyer’s transfer, disposition, assignment, sale, pledge or
participation of the Guarantor Liabilities, the Purchased Assets, the Pledged
Collateral, the Repurchase Documents, the Mortgage Loan Documents, or any
collateral, security or property for the Guaranty or the Guarantor Liabilities
or any portion of the foregoing; (h) except as otherwise required pursuant to
the Repurchase Agreement, notice of the sale or foreclosure (or posting or
advertising for sale or foreclosure) of all or any portion of any Purchased
Asset, the Pledged Collateral or any collateral, security or property for the
Guaranty or the Guarantor Liabilities; (i) notice of the protest, proof of
non—payment or default by Seller or

 

4

--------------------------------------------------------------------------------


 

any other Person; (j) except as otherwise required pursuant to the Repurchase
Agreement, any other action at any time taken or omitted by Buyer, and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Repurchase Documents, the Guarantor Liabilities, the Purchased
Assets, the Pledged Collateral, any collateral, security or property for the
Guaranty or the Guarantor Liabilities, the Mortgage Loan Documents, any
documents or agreements evidencing, securing or relating to any of the Guaranty
or the Guarantor Liabilities and the obligations hereby guaranteed; (k) all
other notices to which Guarantor might otherwise be entitled; (l) demand for
payment under this Guaranty;  (m) any right to assert against Buyer, as a
defense, counterclaim, set—off or cross—claim, any defense (legal or equitable),
disability, set—off, counterclaim or claim of any kind or nature whatsoever that
any Guarantor, Seller or Pledgor may now or hereafter have against Buyer (other
than payment in full of the Guarantor Liabilities), Seller, Pledgor or any other
Person, but such waiver shall not prevent Guarantor from asserting against Buyer
in a separate action, any claim, action, cause of action or demand that
Guarantor might have, whether or not arising out of this Guaranty; (n) to the
fullest extent permitted by Requirements of Law, the right (if any) to revoke
this Guaranty as to any future Guarantor Liabilities; and (o) any right at any
time to insist upon, plead or in any manner whatsoever claim or take the benefit
or advantage of any appraisal, valuation, stay, extension, marshalling of assets
or redemption laws, or exemption, whether now or at any time hereafter in force,
which may delay, prevent or otherwise effect the performance by Guarantor of the
Guarantor Liabilities or the enforcement by Buyer of the Guarantor Liabilities
or this Guaranty.  It shall not be necessary for Buyer (and Guarantor hereby
waives any rights which Guarantor may have to require Buyer), in order to
enforce the obligations of Guarantor hereunder, to (i) institute suit, enforce
its rights or exhaust its remedies against Seller, Pledgor, others liable on the
Guarantor Liabilities, the Underlying Obligors or any other Person, (ii) enforce
Buyer’s rights or exhaust its remedies under or with respect to the Mortgage
Loan Documents and the collateral and property secured thereby, the Purchased
Assets, the Pledged Collateral or any collateral, security or property which
shall ever have been given to secure the Repurchase Documents or the Guarantor
Liabilities, (iii) enforce Buyer’s rights against any other guarantors of the
Guarantor Liabilities, (iv) join Seller, Pledgor others liable on the Guarantor
Liabilities or any other Person in any action seeking to enforce this Guaranty,
(v) mitigate damages, take any other action to reduce, collect or enforce the
Guarantor Liabilities or to pursue or refrain from pursuing any right or remedy
which might benefit Guarantor or (vi) resort to any other means of obtaining
payment of the Guarantor Liabilities.

 

Section 2.04         Validity of Guaranty.  The validity of this Guaranty, the
obligations of Guarantor hereunder and Buyer’s rights and remedies for the
enforcement of the foregoing shall in no way be terminated, abated, reduced,
released, modified, changed, compromised, discharged, diminished, affected,
limited or impaired in any manner whatsoever by the happening from time to time
of any occurrence, condition, circumstance, event, action or omission of any
kind whatsoever, including, without limitation, any of the following (and
Guarantor hereby waives any common law, equitable, statutory, constitutional,
regulatory or other rights (including rights to notice), defenses (legal and
equitable), set-off, counterclaims and claims which Guarantor might have now or
hereafter as a result of or in connection with any of the following): 
(a) Buyer’s assertion or non—assertion or election of any of the rights or
remedies available to Buyer pursuant to the provisions of the Repurchase
Documents, the Mortgage Loan Documents or pursuant to any Requirements of Law
and the impairment or elimination of Guarantor’s rights of subrogation,
reimbursement, contribution or indemnity against Seller, Pledgor or any other
Person; (b) the waiver by Buyer of, or the failure of Buyer to enforce, or the
lack of diligence by Buyer in connection with, the enforcement of any of its
rights or remedies under the Repurchase Documents, the Mortgage Loan Documents,
the Purchased Assets, the Pledged Collateral or any collateral, security or
property for the Guaranty or the Guarantor Liabilities; (c) the granting by
Buyer of (or failure by Buyer to grant) any indulgence, forbearance, adjustment,
compromise, consent, approval, waiver or extension of time; (d) the exercise by
Buyer of or failure to exercise any so—called self—help remedies; (e) any
occurrence, condition, circumstance event, action or omission that might in any
manner

 

5

--------------------------------------------------------------------------------


 

or to any extent vary, alter, increase, extend or continue the risk to Guarantor
or might otherwise operate as a discharge or release of Guarantor under
Requirements of Law; (f) any full or partial release or discharge of or accord
and satisfaction with respect to liability for the Guarantor Liabilities, or any
part thereof, of Seller, Guarantor, Pledgor, any co—Guarantor or any other
Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guarantor Liabilities, or any part thereof; (g) the impairment,
modification, change, release, discharge, limitation of the liability or
insolvency of Seller, any Guarantor, Pledgor, any Underlying Obligor or any
Person liable for or obligated on the Guarantor Liabilities, or any of their
estates in bankruptcy resulting from or pursuant to the bankruptcy or insolvency
of any of the foregoing or the application of the Insolvency Laws or of or any
decision of any court of the United States or any state thereof or of any
foreign jurisdiction or Seller, Pledgor or any Guarantor ceasing to be liable
for all or any portion of the Guarantor Liabilities other than in accordance
with the Repurchase Documents; (h) any present or future Requirements of Law or
order of any Governmental Authority (de jure or de facto) purporting to reduce,
amend or otherwise affect the Guarantor Liabilities or to vary any terms of
payment, satisfaction or discharge thereof; (i) the waiver, compromise,
settlement, release, extension, amendment, change, modification, substitution,
replacement, reduction, increase, alteration, rearrangement, renewal or
termination of the terms of the Guarantor Liabilities, the Repurchase Documents,
the Purchased Assets, the Pledged Collateral, any collateral, security or
property for the Guaranty or the Guarantor Liabilities, the Mortgage Loan
Documents, any or all of the obligations, covenants or agreements of Seller,
Pledgor, the Underlying Obligors or any other Person under the Repurchase
Documents or Mortgage Loan Documents (except by satisfaction in full of all
Guarantor Liabilities) or of any Guarantor under this Guaranty and/or any
failure of Buyer to notify any Guarantor of any of the foregoing; (j) the
extension of the time for satisfaction, discharge or payment of the Guarantor
Liabilities or any part thereof owing or payable by Seller or any other Person
under the Repurchase Documents or of the time for performance of any other
obligations, covenants or agreements under or arising out of this Guaranty or
the extension or renewal of any thereof; (k) any existing or future offset,
counterclaim, claim or defense (other than payment in full of the Guarantor
Liabilities) of Seller or any other Person against Buyer or against payment of
the Guarantor Liabilities, whether such offset, claim or defense arises in
connection with the Guarantor Liabilities (or the transactions creating same) or
otherwise; (l) the taking or acceptance or refusal to take or accept or the
existence of any other guaranty of or collateral, security or property for the
Guarantor Liabilities in favor of Buyer, any other Indemnified Person or any
other Person specified in the Repurchase Documents or the enforcement or
attempted enforcement of such other guaranty, collateral, security or property;
(m) any sale, lease, sublease or transfer of or Lien on all or a portion of the
assets or property of Seller, Pledgor or any Guarantor, or any changes in the
shareholders, partners or members of Seller, Pledgor or any Guarantor, or any
reorganization, consolidation or merger of Seller, Pledgor or any Guarantor;
(n) the invalidity, illegality, insufficiency or unenforceability of all or any
part of the Guarantor Liabilities, the Repurchase Documents, the Purchased
Assets, the Pledged Collateral, any collateral, security or property for the
Repurchase Documents or the Guarantor Liabilities, the Mortgage Loan Documents
or any document or agreement executed in connection with the foregoing, for any
reason whatsoever, including, without limitation, the fact that (1) the
Guarantor Liabilities, or any part thereof, exceeds the amount permitted by
Requirements of Law or violates usury laws or exceeds the Repurchase
Obligations, (2) the act of creating the Guarantor Liabilities, the Assets, the
Purchased Assets, the Pledged Collateral, the Repurchase Documents, any
collateral, security or property for the Guaranty or the Guarantor Liabilities
or any part of the foregoing is ultra vires, (3) the officers or representatives
executing the Mortgage Loan Documents or Repurchase Documents or otherwise
creating the Guarantor Liabilities, the Assets, the Purchased Assets, the
Pledged Collateral or any collateral, security or property for the Guaranty or
the Guarantor Liabilities acted in excess of their authority, (4) Seller,
Pledgor, any Underlying Obligor or any other Person has valid defenses, claims
or offsets (whether at law, in equity or by agreement) which render the
Guarantor Liabilities wholly or partially uncollectible, (5) the creation,
performance or repayment of the Guarantor

 

6

--------------------------------------------------------------------------------


 

Liabilities, the Assets, the Purchased Assets, the Pledged Collateral or any
collateral, security or property for the Guaranty or the Guarantor Liabilities
(or the execution, delivery and performance of any Repurchase Document, Mortgage
Loan Document or document or instrument representing part of the Guarantor
Liabilities, the Assets, the Purchase Items, the Pledged Collateral, any
collateral, security or property for the Guaranty or the Guarantor Liabilities
or executed in connection with the Guarantor Liabilities, the Assets, the
Purchased Assets, the Pledged Collateral or any collateral, security or property
for the Guaranty or the Guarantor Liabilities, or given to secure the repayment
of the Guarantor Liabilities, the Assets or the other Purchased Assets) is
illegal, uncollectible or unenforceable or (6) any Mortgage Loan Document, any
Repurchase Document or any other document, agreement or instrument has been
forged or otherwise is irregular or not genuine or authentic; (o) any release,
waiver, termination, sale, pledge, participation, transfer, surrender, exchange,
subordination, deterioration, waste, loss, diminution or impairment (including,
without limitation, negligent, willful, unreasonable or unjustifiable
impairment) of the Purchased Assets, the Pledged Collateral or any collateral,
security or property at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranty or the Guarantor
Liabilities; (p) the failure of Buyer or any other Person to exercise diligence
or reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of the Purchased Assets, the Pledged
Collateral or any other collateral, security or property for the Guaranty or the
Guarantor Liabilities, including, but not limited to, any neglect, delay,
omission, failure or refusal of Buyer (1) to take or prosecute any action for
the collection of any of the Guarantor Liabilities, the Pledged Collateral, any
Purchased Asset or any collateral, security or property for the Guaranty or the
Guarantor Liabilities, (2) to foreclose, or initiate any action to foreclose,
or, once commenced, prosecute to completion any action to foreclose, upon any
Purchased Asset, the Pledged Collateral or any security, collateral or property
for the Guaranty or Guarantor Liabilities or (3) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guarantor Liabilities; (q) the existence, value, or condition of the
Purchased Assets, the Pledged Collateral or any collateral, security, property
or Lien securing the Repurchase Documents or the Guarantor Liabilities, or the
fact that the Purchased Assets, the Pledged Collateral or any collateral,
security, property or Lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranty or the Guarantor
Liabilities, or any part thereof, shall not be properly perfected or created, or
shall prove to be unenforceable, invalid, insufficient, illegal or subordinate
to any other Lien or Buyer’s actions or omissions in respect to any of the
foregoing; (r) any payment by Seller or any other Person to Buyer is held to
constitute a preference under Insolvency Laws, or for any reason Buyer is
required to refund such payment or pay such amount to such Seller or other
Person; (s) any act which may accelerate the operation of any statute of
limitations applicable to the Guarantor Liabilities or (t) any event or action
that would, in the absence of this Section 2.04, result in the full or partial,
legal or equitable, release, discharge, defense of guaranty or surety or relief
of Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty or any other agreement, in each case,
whether or not such event or action increases the likelihood that Guarantor will
be required to pay the Guarantor Liabilities pursuant to the terms hereof or
thereof and whether or not such event or action prejudices Guarantor, it being
the unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guarantor Liabilities when due, notwithstanding any
occurrence, condition, circumstance, event, action or omission whatsoever,
whether contemplated or uncontemplated, and whether or not otherwise or
particularly or expressly described herein, which obligation shall be deemed
satisfied only upon the full and final indefeasible payment and satisfaction of
the Guarantor Liabilities.

 

Section 2.05         Primary Liability of the Guarantor.  Without limiting the
foregoing provisions, Guarantor agrees that this Guaranty may be enforced by
Buyer without the necessity at any time of resorting to or exhausting any other
security or collateral and without the necessity at any time of having recourse
to any of the Repurchase Documents, the Purchased Assets, the Pledged Collateral
or any collateral, security or property now or hereafter securing the Repurchase
Documents or the Guarantor Liabilities or otherwise, and

 

7

--------------------------------------------------------------------------------


 

Guarantor hereby waives the right to require Buyer to proceed against Seller,
Pledgor, any Underlying Obligor or any other Person (including a co—Guarantor)
or to require Buyer to pursue any other remedy or enforce any other right. 
Guarantor further agrees that Guarantor shall have no right of subrogation,
reimbursement or indemnity whatsoever against any Person, or any right of
recourse to the Purchased Assets, the Pledged Collateral or any collateral,
security or property for the Guaranty or the Guarantor Liabilities, so long as
any such Guarantor Liabilities remain outstanding.  Guarantor further agrees
that nothing contained herein shall prevent Buyer from suing on the Repurchase
Agreement or any of the other Repurchase Documents or foreclosing (whether by
judicial or non-judicial foreclosing or enforcement) its security interest in or
Lien on any Purchased Asset, the Pledged Collateral or any collateral, security
or property now or hereafter securing the Repurchase Documents or the Guarantor
Liabilities or from exercising any other rights or remedies available to it
under Requirements of Law, the Repurchase Agreement or any of the other
Repurchase Documents or any other instrument of security if none of Seller,
Pledgor or any Guarantor timely perform the obligations of Seller, Pledgor or
other Persons thereunder, and the exercise of any of the aforesaid rights and
the completion of any foreclosure proceedings shall not constitute a discharge
of Guarantor’s obligations hereunder; it being the purpose and intent of
Guarantor that Guarantor’s obligations hereunder shall be absolute, independent
and unconditional under any and all circumstances.  Guarantor agrees that any
release by Buyer of Seller, Pledgor or any co-Guarantor or with respect to the
Purchased Assets, the Pledged Collateral or any other collateral, security or
property now or hereafter securing the Repurchase Documents shall not release
Guarantor or affect the Guarantor Liabilities.  Guarantor further agrees that
Buyer is under no obligation to marshal any property or assets of Seller,
Pledgor or any co-Guarantor in favor of Guarantor or against or in payment of
the Guarantor Liabilities.  Buyer may, at its sole option, determine which of
such remedies or rights it may pursue without affecting any of such rights and
remedies under this Guaranty.  If, in the exercise of any of its rights and
remedies, Buyer shall forfeit any of its rights or remedies, including its right
to enter a deficiency judgment against any obligor for Guarantor Obligations,
whether because of any Requirements of Law pertaining to “election of remedies”
or otherwise, Guarantor hereby consents to such action by Buyer and waives any
claim based upon such action, even if such action by Buyer shall result in a
full or partial loss of any rights of subrogation which Guarantor might
otherwise have had but for such action by Buyer.  Any election of remedies which
results in the denial or impairment of the right of Buyer to seek a deficiency
judgment against any obligor for Guarantor Obligations shall not impair
Guarantor’s obligation to pay the full amount of the Guarantor Obligations. 
Guarantor recognizes, acknowledges and agrees that Guarantor may be required to
pay the Guarantor Liabilities in full without assistance or support of any other
party, and Guarantor has not been induced to enter into this Guaranty on the
basis of a contemplation, belief, understanding or agreement that other parties
will be liable to pay or perform the Guarantor Liabilities, or that Buyer will
look to other parties to pay or perform the Guarantor Liabilities.  Guarantor
recognizes, acknowledges and agrees that it is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of the Purchased Assets, the Pledged
Collateral or any of the collateral, security or property for the Guaranty or
the Guarantor Liabilities.  Guarantor acknowledges and agrees that Buyer shall
not be liable for any occurrence, condition, circumstance, event, action or
omission waived by Guarantor or permitted under the terms of this Guaranty.

 

Section 2.06         Remedies.  Guarantor agrees that in the event Guarantor
fails to pay its obligations hereunder when due and payable under this Guaranty,
Buyer shall be entitled to (a) any and all remedies available to it under this
Guaranty, the other Repurchase Documents and/or Requirements of Law, including,
without limitation, all rights of set-off, subject to the terms set forth
herein, (b) the benefit of all Liens heretofore, now and at any time or times
hereafter granted by such Guarantor to Buyer, if any, to secure such Guarantor’s
obligations hereunder and (c) interest on the Guarantor Liabilities at the
Default Rate.

 

Section 2.07         Term of Guaranty.  This Guaranty shall continue in full
force and effect until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Repurchase

 

8

--------------------------------------------------------------------------------


 

Documents are terminated.  This Guaranty covers the Guarantor Liabilities
whether presently outstanding or arising subsequent to the date hereof,
including all amounts advanced by Buyer in stages or installments. 
Notwithstanding the foregoing, this Guaranty shall remain in full force and
effect and continue to be effective, or be reinstated, as the case may be, and
any payment of the Guarantor Liabilities hereunder shall be reinstated, revived
and restored if at any time this Guaranty, the obligations of Guarantor under
this Guaranty, payment and/or performance of all or any portion of the Guarantee
Liabilities or any transfer by Guarantor to Buyer or any Indemnified Person in
payment of all or any portion of the Guarantor Liabilities is rescinded, reduced
in amount or is otherwise restored or returned by Buyer or any Indemnified
Person (or Buyer or any Indemnified Person elects to do so on the advice of
counsel) due to any of the foregoing being void or voidable under any Insolvency
Law, including but not limited to, provisions of the Bankruptcy Code related to
preferences, fraudulent conveyances, other voidable or recoverable payments of
money or transfers of property or otherwise, or upon or in connection with an
Insolvency Event or Insolvency Proceeding with respect to, or the insolvency of,
Seller, Pledgor, any co-Guarantor or any other Person obligated on or for the
Guarantor Liabilities, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, or the
assignment for the benefit of creditors by, Seller, Pledgor, any co-Guarantor or
such other Person or any substantial part of such Seller’s, any Pledgor’s, any
co-Guarantor’s or such other Person’s property or assets, or otherwise, all as
though such payments, transfer, performance or otherwise had not been made or
occurred; provided, however, (i) if all or any portion of any payment,
performance, transfer or otherwise is rescinded, reduced, restored or returned,
the Guarantor Liabilities shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned and (ii) all
reasonable costs and expenses (including, without limitation, any reasonable
legal fees and disbursements) incurred by Buyer or any Indemnified Person in
connection with any of the foregoing shall be deemed to be included as a part of
the Guarantor Liabilities.

 

Section 2.08         Survival.  The provisions of this Article 2 shall survive
the termination of the Repurchase Documents and the full and indefeasible
payment, performance and discharge of the Guarantor Liabilities.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Repurchase Documents are terminated,
Guarantor hereby represents, warrants and, as applicable, covenants, to Buyer as
follows:

 

Section 3.01         Guarantor.  Guarantor has been duly organized and validly
exists in good standing as a corporation, limited liability company or limited
partnership, as applicable, under the laws of the jurisdiction of its
incorporation, organization or formation.  Guarantor (a) has all requisite
power, authority, legal right, licenses and franchises, (b) is duly qualified to
do business in all jurisdictions necessary and (c) has been duly authorized by
all necessary action to (i) own, lease and operate its properties and assets,
(ii) conduct its business as presently conducted and (iii) execute, deliver and
perform its obligations under the Repurchase Documents to which it is a party,
except with respect to licenses, franchises and qualification to do business in
clauses (a) or (b) to the extent failure to obtain any such license, franchise
or qualification would not have made a Material Adverse Effect.  Guarantor’s
exact legal name is set forth in the preamble and signature pages of this
Guaranty.  The fiscal year of Guarantor is the calendar year.

 

Section 3.02         Repurchase Documents.  This Guaranty has been duly executed
and delivered by Guarantor and constitutes the legal, valid and binding
obligation of Guarantor enforceable against

 

9

--------------------------------------------------------------------------------


 

Guarantor in accordance with its terms, except as such enforceability may be
limited by Insolvency Laws and general principles of equity.  The execution,
delivery and performance by Guarantor of each Repurchase Document to which it is
a party do not and will not (a) conflict with, result in a breach of, or
constitute (with or without notice or lapse of time or both) a default under,
any (i) Governing Document or material Indebtedness, Guarantee Obligation or
Contractual Obligation applicable to Guarantor or any of its properties or
assets, (ii) Requirements of Law in any material respect, or (iii) approval,
consent, judgment, decree, order or demand of any Governmental Authority, or
(b) result in the creation of any material Lien (other than Permitted Liens) on
any of the properties or assets of Guarantor.  All approvals, authorizations,
consents, orders, filings, notices or other actions of any Person or
Governmental Authority required for the execution, delivery and performance by
Guarantor of the Repurchase Documents to which it is a party have been obtained,
effected, waived or given and are in full force and effect.  Unless notice is
given to Buyer from time to time, there is no material litigation, proceeding or
investigation pending or, to the knowledge of Guarantor, threatened, against
Guarantor before any Governmental Authority (a) asserting the invalidity of any
Repurchase Document, (b) seeking to prevent the consummation of the Repurchase
Documents, any of the transactions contemplated by the Repurchase Documents or
any Transaction, or (c) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.03         Solvency.  Guarantor is not and has never been the subject
of an Insolvency Proceeding.  Guarantor is Solvent, and this Guaranty and the
transactions contemplated under the terms of the Repurchase Documents do not and
will not render Guarantor not Solvent.  Guarantor is not entering into any of
the Repurchase Documents to which it is a party with the intent to hinder, delay
or defraud any creditor of Guarantor.  Guarantor has received or will receive
reasonably equivalent value for the Guarantor Liabilities, and the Guarantor
Liabilities (a) will not render Guarantor not Solvent, (b) will not leave
Guarantor with an unreasonably small amount of capital to conduct its business
and (c) will not cause Guarantor to have incurred debts (or to have intended to
have incurred debts) beyond its ability to pay such debts as they mature. 
Guarantor has adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations.  Guarantor is generally able to pay, and as of the date
hereof is paying, its debts as they come due.

 

Section 3.04         Taxes.  Guarantor has filed all required federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by them and have paid all material taxes (including mortgage recording
taxes), assessments, fees, and other governmental charges payable by them, or
with respect to any of their properties or assets, which have become due and
payable, except taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which appropriate reserves have been
established in accordance with GAAP.  Guarantor has paid, or has provided
adequate reserves for the payment of, all such taxes for all prior fiscal years
and for the current fiscal year to date.  There is no material action, suit,
proceeding, investigation, audit or claim relating to any such taxes now
pending, or, to the knowledge of Guarantor, threatened, by any Governmental
Authority which is not being contested in good faith as provided above. 
Guarantor has not entered into any agreement or waiver or been requested to
enter into any agreement or waiver extending any statute of limitations relating
to the payment or collection of taxes, or is aware of any circumstances that
would cause the taxable years or other taxable periods of Guarantor not to be
subject to the normally applicable statute of limitations.  No tax Liens (other
than Permitted Liens) have been filed against any property or assets of
Guarantor.  Guarantor does not intend to treat any Transaction as being a
“reportable transaction” as defined in Treasury Regulation Section 1.6011—4.  If
Guarantor determines to take any action inconsistent with such intention, it
will promptly notify Buyer, in which case Buyer may treat each Transaction as
subject to Treasury Regulation Section 301.6112—1 and will maintain the lists
and other records required thereunder.

 

10

--------------------------------------------------------------------------------

 

Section 3.05         Financial Condition.   The unaudited financial statements
of Guarantor and its Consolidated Subsidiaries of the fiscal quarter most
recently ended, copies of which have been delivered to Buyer or filed with the
Securities and Exchange Commission and certified by a Responsible Officer of
Guarantor by delivery of a Compliance Certificate, are complete and correct and
present fairly the consolidated financial condition of Guarantor and its
Consolidated Subsidiaries as of such date.  Commencing with the fiscal year
ending December 31, 2011, the audited consolidated balance sheet of Guarantor
and its Consolidated Subsidiaries as at the fiscal year most recently ended for
which such audited balance sheet is available, and the related audited
consolidated statements of operations, stockholders’ equity and cash flows for
the fiscal year then ended, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification arising out of the audit conducted by Guarantor’s independent
certified public accountants, copies of which have been delivered to Buyer, are
complete and correct and present fairly in all material respects the
consolidated financial condition of Guarantor and its Consolidated Subsidiaries
as of such date and the consolidated results of its operations and consolidated
cash flows for the fiscal year then ended.  All such financial statements,
including related schedules and notes, were prepared in accordance with GAAP
except as disclosed therein.  Except for Interest Rate Protection Agreements
entered into in connection with Section 8.09 of the Repurchase Agreement,
Guarantor does not have any material contingent liability or liability for taxes
or any long term lease or unusual forward or long term commitment, including any
Derivatives Contract, which is not reflected in the foregoing statements or
notes.  Since the date of the financial statements and other information most
recently delivered to Buyer or filed with the Securities and Exchange
Commission, Guarantor has not sold, transferred or otherwise disposed of any
material part of its property or assets (except pursuant to the Repurchase
Documents) or acquired any property or assets (including Equity Interests of any
other Person) that are material in relation to the consolidated financial
condition of Guarantor.

 

Section 3.06         True and Complete Disclosure.  The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of any
Guarantor to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of any Guarantor to Buyer in connection with the
Repurchase Documents and the Transactions will be true, correct and complete in
all material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.

 

Section 3.07         Compliance with Laws.   Guarantor has complied in all
material respects with all Requirements of Law.  Neither Guarantor nor any
Affiliate of Guarantor (a) is an “enemy” or an “ally of the enemy” as defined in
the Trading with the Enemy Act, (b) is in violation of any Anti-Terrorism Laws,
(c) is a blocked person described in Section 1 of Executive Order 13224 or to
its knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by the Office of Foreign
Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities.  The
proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Entity.  Neither Guarantor nor any other Repurchase Party (a) is,
or is controlled by, an “investment company” as defined in the Investment
Company Act, or is required to register as an “investment company” under the
Investment Company Act, (b) is a “broker” or “dealer” as defined in, or could be
subject to a liquidation proceeding under, the Securities Investor Protection
Act of 1970 or (c) is subject to regulation by any

 

11

--------------------------------------------------------------------------------


 

Governmental Authority limiting its ability to incur the Repurchase Obligations
or Guarantor Liabilities, as applicable.  Guarantor and all Affiliates of
Guarantor are in compliance with the Foreign Corrupt Practices Act and any
foreign counterpart thereto.  Guarantor has not made, offered, promised or
authorized a payment of money or anything else of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to any foreign official, foreign political party,
party official or candidate for foreign political office, or (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to Guarantor, any other Repurchase Party or any other
Person, in violation of the Foreign Corrupt Practices Act.

 

Section 3.08         Compliance with ERISA.   With respect to Guarantor or any
Commonly Controlled Entity, during the immediately preceding five (5) year
period, (a) neither a Reportable Event nor an “accumulated funding deficiency”
nor “an unpaid minimum required contribution” as defined in the Code or ERISA
has occurred, (b) each Plan has complied in all material respects with the
applicable provisions of the Code and ERISA, (c) no termination of a Single
Employer Plan has occurred resulting in any liability that has remained
underfunded, and (d) no Lien in favor of the PBGC or a Plan has arisen.  The
present value of all accumulated benefit obligations under each Single Employer
Plan (based on the assumptions used for the purposes of Financial Accounting
Statement Bulletin 87) relating to Guarantor or any Commonly Controlled Entity
did not, as of the last annual valuation date prior to the date hereof, exceed
the value of the assets of such Plan allocable to such accumulated benefit
obligations.  Neither Guarantor, nor any Affiliate of Guarantor is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan.  Guarantor does not provide any medical or health benefits
to former employees other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law at no cost to the
employer.  None of the assets of Guarantor are deemed to be plan assets within
the meaning of 29 C.F.R. 2510.3-101 as modified by Section 3(42) of ERISA.

 

Section 3.09         No Default.   No Default or Event of Default exists.  No
Internal Control Event has occurred.

 

Section 3.10         No Broker.  Neither Guarantor nor any other Repurchase
Party has dealt with any broker, investment banker, agent or other Person,
except for Buyer or an Affiliate of Buyer, who may be entitled to any commission
or compensation in connection with any transaction under the Repurchase
Documents.

 

Section 3.11         Financial Covenants.  Guarantor and Seller are in
compliance with the Financial Covenants applicable to each.

 

Section 3.12         Knowledge of Guarantor.  Guarantor further represents and
warrants to Buyer that it has read and understands the terms of the Repurchase
Documents and is familiar with and has independent knowledge of, and has
reviewed the books and records regarding, Seller’s and any other Guarantor’s
financial condition and affairs, the value of the Purchased Assets and the
circumstances bearing on the risk of nonpayment or nonperformance of the
Guarantor Liabilities and represents and agrees that it will keep so informed
while this Guaranty is in force; provided, however, Guarantor acknowledges and
agrees that it is not relying on such financial condition or collateral as an
inducement to enter into this Guaranty.  Guarantor agrees that Buyer shall have
no obligation to investigate the financial condition or affairs of Seller or any
Guarantor for the benefit of any Guarantor or to advise Guarantor of any matter
relating to or arising under the Repurchase Agreement or any of the other
Repurchase Documents or any fact respecting, or any change in, the financial
condition or affairs of Seller that might come to the knowledge of Buyer at any
time, whether or not Buyer or any Guarantor knows or believes or has reason to
know or believe

 

12

--------------------------------------------------------------------------------


 

that any such fact or change is unknown to Guarantor or might (or does)
materially increase the risk of Guarantor as guarantor or might (or would)
affect the willingness of Guarantor to continue as guarantor with respect to the
Guarantor Liabilities.

 

Section 3.13         Compliance with Repurchase Documents.   Guarantor (i) has
delivered to Buyer all financial statements, certifications and other
information and documents required to be delivered by Guarantor under the
Repurchase Agreement and any other Repurchase Document and such other financial
information as Buyer may from time to time reasonably require and that such
financial statements and other information shall be true and correct in all
material respects and fairly represent in all material respects the financial
condition of such Guarantor and its Subsidiaries on the date of delivery,
(ii) has not sold, assigned, transferred or otherwise conveyed, in a single
transaction or in a series of transactions, any material asset or portion of a
material asset which would (A) result in a Material Adverse Effect or
(B) violate the Repurchase Documents, (iii) has caused Seller and Pledgor to
comply with each and every agreement, obligation, duty and covenant under the
Repurchase Documents and, to the extent Seller or Pledgor, as applicable, does
not fulfill its agreements, obligations, duties and covenants under the
Repurchase Documents, Guarantor shall fulfill the same and (iv) has performed
each and every agreement, obligation, duty and covenant under any Repurchase
Document that Seller or Pledgor covenants to cause Guarantor to do or not to do.

 

ARTICLE 4

 

COVENANTS

 

From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Repurchase Documents are terminated,
Guarantor shall perform and observe the following covenants, which shall (a) be
given independent effect (so that if a particular action or condition is
prohibited by any covenant, the fact that it would be permitted by an exception
to or be otherwise within the limitations of another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists), and (b) also apply to all Subsidiaries of Guarantor:

 

Section 4.01         Existence; Governing Documents; Conduct of Business. 
Guarantor shall (a) preserve and maintain its legal existence, (b) qualify and
remain qualified in good standing in each jurisdiction where the failure to be
so qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents and (d) not modify or amend, in a manner which would have a Material
Adverse Effect, or terminate its Governing Documents without Buyer’s prior
written consent (such consent not to be unreasonably withheld).  Guarantor shall
(a) continue to engage in the same general lines of business as presently
conducted by it and (b) maintain and preserve all of its material rights,
privileges, licenses and franchises necessary for the operation of its business.

 

Section 4.02         Compliance with Laws, Contractual Obligations and
Repurchase Documents.  Guarantor shall comply in all material respects with all
Requirements of Law, including those relating to the reporting and payment of
taxes owed by it, and all of its Indebtedness, Contractual Obligations,
Guarantee Obligations and Investments.  No part of the proceeds of any
Transaction shall be used for any purpose that violates Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

 

Section 4.03         Structural Changes.  Guarantor shall not enter into any
merger or consolidation, or liquidate, wind up or dissolve, or sell all or
substantially all of its assets or properties, without Buyer’s prior written
consent, except that so long as no Event of Default exists or would result
therefrom,

 

13

--------------------------------------------------------------------------------


 

Guarantor may merge into or consolidate with another Person so long as (a) such
merger or consolidation would not result in a Change of Control, (b) the
continuing or surviving Person is the Guarantor and, (c) immediately following
the merger or consolidation, the majority of the members of the board of
directors (or the applicable equivalent) of the continuing or surviving Person
are the same as the majority of the members of the board of directors (or
applicable equivalent) of the Guarantor immediately prior to such merger or
consolidation.  Guarantor shall not sell, assign, transfer or otherwise convey,
in a single transaction or in a series of transactions, any material asset or
portion of a material asset which would (a) result in a Material Adverse Effect,
(b) result in a Change of Control of Seller or (c) violate the Repurchase
Documents.  Guarantor shall ensure that neither the Equity Interests of Seller
nor any property or assets of Seller shall be pledged to any Person other than
Buyer.  Without Buyer’s prior written consent, Guarantor shall not enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with an Affiliate, officer, director, shareholder, member or
partner of Guarantor unless such transaction is on market and arm’s-length terms
and conditions.

 

Section 4.04         Actions of Guarantor Relating to
Distributions, Indebtedness, Guarantee Obligations, Contractual Obligations and
Liens.  Guarantor shall not declare or make any payment on account of, or set
apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Guarantor
or any Affiliate of Guarantor, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Guarantor or any Affiliate of Guarantor;
provided, that Guarantor may declare and pay any dividends or make distributions
in accordance with its Governing Documents or make a payment on account of, or
set apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Guarantor
or any Affiliate of Guarantor, to the extent permitted by its Governing
Documents, so long as no Event of Default exists or would exist as a result
thereof or to the extent required by Requirements of Law to maintain its REIT
status.  Guarantor shall not (a) contract, create, incur, assume, grant or
permit to exist any Lien on or with respect to the Purchased Assets, the Pledged
Collateral or any other collateral pledged under the Repurchase Documents of any
kind, except for Permitted Liens, or (b) except as provided in the preceding
clause (a), grant, allow or enter into any agreement or arrangement with any
Person that prohibits or restricts or purports to prohibit or restrict the
granting of any Lien on any of the foregoing.

 

Section 4.05         Delivery of Income.  To the extent Guarantor or any
Affiliate of Guarantor receives any Income directly, Guarantor or such Affiliate
of Guarantor shall deposit such amounts into the Waterfall Account within two
(2) Business Days of receipt thereof.  If any Income is received by Guarantor or
any Affiliate of Guarantor, Guarantor shall hold such Income in trust for Buyer,
segregated from other funds of Guarantor, until delivered to the Waterfall
Account in accordance with the terms hereof and of the Repurchase Documents. 
Neither Guarantor nor any Affiliate of Guarantor shall deposit or cause to be
deposited to the Waterfall Account cash or cash proceeds other than Income or
other payments required to be deposited therein under the Repurchase Documents.

 

Section 4.06         Delivery of Financial Statements and Other Information. 
Guarantor shall deliver or cause to be delivered the following to Buyer, as soon
as available and in any event within the time periods specified:

 

(a)           within forty-five (45) days after the end of each fiscal quarter
of Guarantor, (i) the unaudited balance sheets of Guarantor and its Consolidated
Subsidiaries as at the end of such period, (ii) the related unaudited statements
of operations, stockholders’ equity and cash flows for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case the information required to be in a 10-Q, and (iii) a Compliance
Certificate;

 

14

--------------------------------------------------------------------------------


 

(b)           within ninety (90) days after the end of each fiscal year of
Guarantor, (i) the audited balance sheets of Guarantor as at the end of such
fiscal year, (ii) the related statements of operations, stockholders’ equity and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, (iii) an opinion thereon of an independent
certified public accountant of recognized national standing, which opinion shall
not be qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) while Guarantor is a public company, any certification from such
accountants required to be publicly filed or, from and after the time Guarantor
is no longer a public company, a certification from such accountants that, in
making the examination necessary therefor, no information was obtained of any
Default or Event of Default except as specified therein, (v) projections of
Guarantor of the operating budget and cash flow budget of Guarantor for the
following fiscal year, and (vi) a Compliance Certificate;

 

(c)           any management letter submitted to Seller or Guarantor by
independent certified public accountants in connection with each annual or
interim audit of the books and records of Seller or Guarantor made by such
accountants relating to internal controls;

 

(d)           all material reports, notices and other documents that Guarantor
makes to or files with any Governmental Authority, promptly after the delivery
or filing thereof; and

 

(e)           such other information regarding the financial condition,
operations or business of Seller, Guarantor or any Consolidated Subsidiaries of
Guarantor as Buyer may reasonably request.

 

Notwithstanding the foregoing, the requirement to deliver financial statements
will be satisfied at any such time as such financial statements are publicly
posted on the official web site of the Repurchase Party or appropriately filed
with the United States Securities and Exchange Commission.

 

Section 4.07         Delivery of Notices.  Guarantor shall promptly notify Buyer
of the occurrence of any of the following of which Guarantor has knowledge (in
each case to the extent Seller has not already provided notice of same to
Buyer), together with a certificate of a Responsible Officer of Guarantor
setting forth details of such occurrence and any action Guarantor has taken or
proposes to take with respect thereto:

 

(a)           with respect to Guarantor, any material violation of Requirements
of Law, a material decline in the value of Guarantor’s assets or properties, an
Internal Control Event or any other event or circumstance that could reasonably
be expected to have a Material Adverse Effect;

 

(b)           the existence of any Default or Event of Default;

 

(c)           in the event of a margin call (however defined or described in the
applicable underlying Indebtedness documents) or other similar event occurs
pursuant to which a lender or buyer requires any of Guarantor or any Affiliate
of Seller or any Guarantor pursuant to another facility to post additional cash
or assets in connection with any Indebtedness and the amount of any such margin
call or other similar request made or outstanding on such day or the five
(5) Business Day period in which such day occurs is equal to or greater than
$2,000,000, Guarantor shall promptly (and in no event later than two
(2) Business Days after any such margin call or request) provide Buyer notice of
any such margin call(s) or request(s) which details (i) the

 

15

--------------------------------------------------------------------------------


 

amount of such margin call(s), (ii) the time period for such margin call(s) to
be satisfied, (iii) whether cash or other assets were used to satisfy the margin
call(s), (iv) the name of the counterparty and (v) any other information
reasonably requested by Buyer with respect thereto;

 

(d)           the establishment of a rating by any Rating Agency applicable to
Guarantor or any Affiliate of Guarantor and any downgrade in or withdrawal of
such rating once established; and

 

(e)           the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or arbitral
proceedings before any Governmental Authority that (i) affects Guarantor,
(ii) questions or challenges the validity or enforceability of this Guaranty or
(iii) individually or in the aggregate, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.08         Pledge and Security Agreement.  Guarantor shall not take
any direct or indirect action inconsistent with the Pledge and Security
Agreement or the security interest granted thereunder to Buyer in the Pledged
Collateral.  Guarantor shall not permit any additional Person to acquire Equity
Interests in Seller other than the Equity Interests owned by Pledgor and pledged
to Buyer on the Closing Date, and Guarantor shall not permit any sales,
assignments, pledges or transfers of the Equity Interests in Seller other than
to Buyer.

 

Section 4.09         Acknowledgement.  Guarantor acknowledges and agrees with
the statements set forth in Article 14 of the Repurchase Agreement and agrees
not to take any action or position which is inconsistent with such statements. 
Guarantor further acknowledges the disclosures set forth in Article 15 of the
Repurchase Agreement.

 

Section 4.10         Compliance with Repurchase Documents; Due Diligence. 
Guarantor shall cause Seller and Pledgor to comply with each and every
agreement, obligation, duty and covenant under the Repurchase Documents and, to
the extent either Seller or Pledgor does not fulfill its agreements,
obligations, duties and covenants under the Repurchase Documents, Guarantor
shall fulfill the same.  Guarantor shall perform each and every agreement,
obligation, duty and covenant under any Repurchase Document that Seller or
Pledgor covenants to cause Guarantor to do or not to do.  Guarantor shall keep
informed of Seller and Pledgor’s financial condition, the performance of the
Purchased Assets, the financial condition of each other Guarantor and all
circumstances which bear on the risk nonpayment or nonperformance of the
Guarantor Liabilities.

 

Section 4.11         Financial Covenants.

 

(a)           At all times, Guarantor shall have Total Equity equal to the
Required Capital Amount.

 

(b)           Guarantor shall not permit the ratio of its Total Indebtedness to
its Total Equity to be greater than 3.00 to 1.00.  For the avoidance of doubt,
any calculation of Total Indebtedness will include any and all recourse and
non-recourse debt of Guarantor and any Consolidated Subsidiary of Guarantor.

 

(c)           Guarantor shall not permit the ratio of (i) the sum of EBITDA for
Guarantor and its Consolidated Subsidiaries to (ii) Fixed Charges for Guarantor
and its Consolidated Subsidiaries to be less than 1.40 to 1.00.

 

16

--------------------------------------------------------------------------------


 

Section 4.12         Additional Sellers.             In the event that Pledgor,
in accordance with the terms of the Pledge and Security Agreement and the other
Repurchase Documents, forms or acquires a new Subsidiary and such Subsidiary is
intended to be a Seller under the Repurchase Agreement, within ten (10) Business
Days after such formation or acquisition, (a) Guarantor shall notify Buyer of
such formation or acquisition, (b) Guarantor shall pledge in favor of Buyer all
of the Equity Interests held by Guarantor in each such Subsidiary and take all
such further action as Buyer shall deem reasonably necessary or advisable
(including the execution of financing statements and any additional security
agreements or amendments thereto) in order to effect and perfect such pledge,
(c) (i) such Subsidiary shall promptly deliver to Buyer a properly completed and
duly executed Additional Seller Joinder Agreement, and satisfy all other
conditions set forth in the Repurchase Agreement for such joinder, and
(ii) Guarantor shall promptly deliver to Buyer a new Compliance Certificate
reflecting the addition of such Subsidiary.  Guarantor may also have
Subsidiaries which are not Sellers under the Repurchase Agreement and own other
Equity Interests.

 

ARTICLE 5

 

EXPENSES

 

Section 5.01         Expenses.  Guarantor shall promptly on demand pay to, or as
directed by, Buyer all third-party out-of-pocket costs and expenses (including
reasonable legal, accounting and advisory fees and expenses) incurred by Buyer
in connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, this Guaranty
and the other Repurchase Documents and the (b) the enforcement of and the
exercise of remedies with respect to the Repurchase Documents or this Guaranty
or the payment or performance of the Repurchase Obligations or any Guarantor
Liabilities, and such expenses shall be included in the Guarantor Liabilities. 
This Section 5.01 shall survive the termination of the Repurchase Documents and
the full and indefeasible payment, performance and discharge of the Guarantor
Liabilities.

 

ARTICLE 6

 

MISCELLANEOUS PROVISIONS

 

Section 6.01         Governing Law.  This Guaranty and any claim, controversy or
dispute arising under or related to or in connection with this Guaranty, the
relationship of the parties and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York, without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

 

Section 6.02         Submission to Jurisdiction; Service of Process.  Guarantor
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and Guarantor irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by Requirements of Law, in such federal court.  Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Requirements of Law.  Nothing in this Guaranty
or the other Repurchase

 

17

--------------------------------------------------------------------------------


 

Documents shall affect any right that Buyer or any Indemnified Person may
otherwise have to bring any action or proceeding arising out of or relating to
the Repurchase Documents against Guarantor or its properties in the courts of
any jurisdiction.  Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by Requirements of Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to the Repurchase Documents in any court referred to above, and
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  Guarantor irrevocably consents to service of
process in the manner provided for notices in Section 6.11.  Nothing in this
Guaranty will affect the right of any party hereto to serve process in any other
manner permitted by Requirements of Law.

 

Section 6.03         IMPORTANT WAIVERS.

 

(a)           GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.

 

(b)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN IT AND ANY INDEMNIFIED PERSON,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH
OR RELATED TO THE REPURCHASE DOCUMENTS, THE PURCHASED ASSETS, PLEDGED
COLLATERAL, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF CONDUCT BETWEEN IT AND
ANY INDEMNIFIED PERSON, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY OR ANY INDEMNIFIED PERSON.  GUARANTOR WILL NOT SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

 

(c)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, GUARANTOR AND
BUYER EACH HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION
WHATSOEVER INVOLVING ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY
OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND
REGARDLESS OF THE FORM OF THE CLAIM OF ACTION.  NO PARTY TO ANY OF THE
REPURCHASE DOCUMENTS NOR ANY INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR
THE TRANSACTIONS.

 

(d)           GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
BUYER OR AN INDEMNIFIED PERSON WOULD

 

18

--------------------------------------------------------------------------------


 

NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS SECTION 6.03 IN THE EVENT OF
LITIGATION OR OTHER CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE
ALL—ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR
LEGAL THEORY.

 

(e)           GUARANTOR ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 6.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT BUYER HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT BUYER WILL CONTINUE TO RELY ON SUCH WAIVERS IN ITS RELATED FUTURE DEALINGS
UNDER THE REPURCHASE DOCUMENTS.  GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT
IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

(f)            THE WAIVERS IN THIS SECTION 6.03 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE
DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

(g)           THE PROVISIONS OF THIS SECTION 6.03 SHALL SURVIVE TERMINATION OF
THE REPURCHASE DOCUMENTS AND THE FULL AND INDEFEASIBLE PAYMENT, PERFORMANCE AND
DISCHARGE OF THE GUARANTOR LIABILITIES.

 

Section 6.04         Integration.  The Repurchase Documents supersede and
integrate all previous negotiations, contracts, agreements and understandings
(whether written or oral) between the Persons party thereto relating to a sale
and repurchase of Purchased Assets, Guarantor’s guaranty of the Guarantor
Liabilities and the other matters addressed by the Repurchase Documents, and
contain the entire final agreement of the Persons party thereto relating to the
subject matter thereof.

 

Section 6.05         Survival and Benefit of Guarantor’s Agreements.  This
Guaranty shall be binding on and shall inure to the benefit of Buyer, Guarantor
and their successors and permitted assigns.  All of Guarantor’s indemnities in
this Guaranty, and all other provisions in this Guaranty that, by their terms,
expressly survive termination of the Repurchase Documents, shall survive the
termination of the Repurchase Documents and the full and indefeasible payment,
performance and discharge of the Guarantor Liabilities and the Repurchase
Obligations, and shall apply to and benefit all Indemnified Persons, Buyer and
its successors and assigns and Participants under Section 18.08 of the
Repurchase Agreement.  No other Person shall be entitled to any benefit, right,
power, remedy or claim under this Guaranty.

 

Section 6.06         Cumulative Rights.  All rights of Buyer hereunder or
otherwise arising under the Repurchase Documents or any documents executed in
connection with or as security for the Guarantor Liabilities or under
Requirements of Law are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting, limiting or
impairing any other right of Buyer and without limiting, affecting or impairing
the liability of Guarantor.

 

19

--------------------------------------------------------------------------------


 

Section 6.07         Usury.  Notwithstanding any other provision contained
herein to the contrary, no provision of this Guaranty shall require or permit
the collection from Guarantor of interest in excess of the maximum rate or
amount that Guarantor may be required or permitted to pay pursuant to any
Requirements of Law.  In the event any such interest is collected, it shall be
applied in reduction of Guarantor’s obligations hereunder, and the remainder of
such excess collected shall be returned to Guarantor once such obligations have
been fully satisfied.

 

Section 6.08         Assignments.

 

(a)           Guarantor shall not sell, assign, delegate or transfer any of its
rights, Guarantor Liabilities or any other duties or obligations under this
Guaranty or the other Repurchase Documents without the prior written consent of
Buyer (which may be granted or withheld in its discretion), and any attempt by
Guarantor to do so without such consent shall be null and void.

 

(b)           Buyer may at any time sell, assign, delegate or transfer any of
its rights and/or obligations under this Guaranty and/or the Guarantor
Liabilities to the extent permitted by Section 18.08 of the Repurchase
Agreement.

 

(c)           Guarantor shall cooperate with Buyer in connection with any such
sale and assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, this
Guaranty to give effect to any such sale or assignment; provided, that none of
the foregoing shall change any economic or other material term of this Guaranty
in a manner adverse to Guarantor without the consent of Guarantor in its
commercially reasonable discretion.

 

Section 6.09         Confidentiality.  All information regarding the terms set
forth in any of the Repurchase Documents shall be kept confidential and shall
not be disclosed by Guarantor to any Person except (a) to the Affiliates of
Guarantor or its or their respective directors, officers, employees, agents,
advisors, attorneys and other representatives who are informed of the
confidential nature of such information and instructed to keep it confidential,
(b) to the extent requested by any regulatory authority or required by
Requirements of Law, (c) to the extent required to be included in the financial
statements of Guarantor or an Affiliate thereof, (d) to the extent required to
exercise any rights or remedies under the Repurchase Documents, the Purchased
Assets, the Pledged Collateral, the Mortgage Loan Documents or Underlying
Mortgaged Properties, (e) to the extent required  to consummate and administer a
Transaction, (f) to the extent required in connection with any litigation
between the parties in connection with any Repurchase Document or (g) to any
actual or prospective Participant, assignee, pledge transferee or Hedge
Counterparty which agrees to comply with this Section 6.09; provided, that no
such disclosure made with respect to any Repurchase Document shall include a
copy of such Repurchase Document to the extent a summary would suffice, and any
such disclosure shall redact all pricing and other economic terms set forth
therein to the extent such disclosure can be satisfied by a redacted copy of
such Repurchase Document.  Notwithstanding anything to the contrary contained
herein or in any Repurchase Document, Guarantor and any Affiliate of Guarantor
shall be entitled to disclose any and all terms of any Repurchase Document
(including the public filing thereof) if the Guarantor, in its sole discretion,
deems it necessary or appropriate under the rules or regulations of the
Securities and Exchange Commission and/or the New York Stock Exchange.

 

Section 6.10         No Implied Waivers; Amendments.  No failure on the part of
Buyer to exercise, or delay in exercising, any right or remedy under the
Repurchase Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy thereunder preclude any further exercise
thereof or the exercise of any other right.  The rights and remedies in the
Repurchase

 

20

--------------------------------------------------------------------------------

 

Documents are cumulative and not exclusive of any rights and remedies provided
by Requirements of Law.  Application of the Default Rate after an Event of
Default shall not be deemed to constitute a waiver of any Event of Default or
Buyer’s rights and remedies with respect thereto, or a consent to any extension
of time for the payment or performance of any obligation with respect to which
the Default Rate is applied.  Except as otherwise expressly provided in the
Repurchase Documents, no amendment, waiver or other modification of any
provision of this Guaranty shall be effective without the signed agreement of
Guarantor and Buyer.  Any waiver or consent under the Repurchase Documents shall
be effective only if it is in writing and only in the specific instance and for
the specific purpose for which given.

 

Section 6.11                            Notices and Other Communications. 
Unless otherwise provided in this Guaranty, all notices, consents, approvals,
requests and other communications required or permitted to be given to a party
hereunder shall be in writing and sent prepaid by hand delivery, by certified or
registered mail, by expedited commercial or postal delivery service, or by
facsimile or email, if also sent by one of the foregoing to the address for such
party set forth below or such other address as such party shall specify from
time to time in a notice to the other party.  Any of the foregoing
communications shall be effective when delivered on a Business Day (or if not a
Business Day, on the next Business Day thereafter).  A party receiving a notice
that does not comply with the technical requirements of this Section 6.11 may
elect to waive any deficiencies and treat the notice as having been properly
given.

 

If to Guarantor:

 

Northstar Real Estate Income Trust, Inc.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention:

General Counsel

Email:

rlieberman@nrfc.com

Facsimile No.:

(212) 547-2704

Confirmation No.:

(212) 547-2604

 

with a copy to:

 

Haynes and Boone, LLP

30 Rockefeller Plaza

26th Floor

New York, New York 10112

Attention:

Robert J. Grados, Esq.

Email:

Robert.grados@haynesboone.com

Facsimile No.:

(212) 884-8207

Confirmation No.:

(212) 659-4997

 

If to Buyer:

 

Wells Fargo Bank, National Association

Mail Code: D1053-125

301 South College Street

Charlotte, North Carolina 28202

Attention:

H. Lee Goins III

Email:

lee.goins@wellsfargo.com

Facsimile No.:

(877) 711-6164

Confirmation No.:

(704) 715-7655

 

21

--------------------------------------------------------------------------------


 

with a copy to:

 

Moore & Van Allen PLLC

100 N. Tryon Street, Suite 4700

Charlotte, North Carolina 28202

Attention:

Kenneth P. Kerr, Esq.

Email:

kenkerr@mvalaw.com

Facsimile No.:

(704) 378—2097

Confirmation No.:

(704) 331—1145

Attention:

Noelle Sproul, Esq.

Email:

noellesproul@mvalaw.com

Facsimile No.:

(704) 378—1916

Confirmation No.:

(704) 331—1116

 

Section 6.12                            Counterparts; Electronic Transmission. 
This Guaranty may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall together constitute but one and the same
instrument.  Guarantor agrees that this Guaranty, any documents to be delivered
pursuant to this Guaranty, any other Repurchase Document and any notices
hereunder may be transmitted between them by email and/or facsimile.  Guarantor
intends that faxed signatures and electronically imaged signatures such as pdf
files shall constitute original signatures and are binding on Guarantor.

 

Section 6.13                            No Personal Liability.  No
administrator, incorporator, Affiliate, owner, member, partner, stockholder,
officer, director, employee, agent or attorney of Guarantor, Buyer or any
Indemnified Person, as such, shall be subject to any recourse or personal
liability under or with respect to any obligation of Buyer or Guarantor under
the Repurchase Documents, whether by the enforcement of any assessment, by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed that the obligations of Buyer and Guarantor under the
Repurchase Documents are solely their respective corporate, limited liability
company or partnership obligations, as applicable, and that any such recourse or
personal liability is hereby expressly waived.  This Section 6.13 shall survive
the termination of the Repurchase Documents and the full and indefeasible
payment, performance and discharge of the Guarantor Liabilities.

 

Section 6.14                            Buyer’s Waiver of Set-off.  Buyer,
solely in its capacity as Buyer under the Repurchase Documents, hereby waives
any right of set-off it may have or to which it may be or become entitled under
the Repurchase Documents or, solely to the extent related to the Repurchase
Documents, Requirements of Law, against Guarantor.

 

Section 6.15                            Guarantor’s Waiver of Set-off. 
Guarantor hereby waives any right of set-off it may have or to which it may be
or become entitled under the Repurchase Documents, Requirements of Law or
otherwise against Buyer, any Affiliate of Buyer, any Indemnified Person or their
respective assets or properties.

 

Section 6.16                            Periodic Due Diligence Review.  Buyer
may perform continuing due diligence reviews with respect to Guarantor and any
Affiliates of Guarantor, including ordering new third-party reports, for
purposes of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise.  Upon reasonable prior notice to
Guarantor, unless a Default or Event of Default exists, in which case no notice
is required, Buyer or its representatives may during normal business hours
inspect any properties and examine, inspect and make copies of the books and
records of Guarantor and any

 

22

--------------------------------------------------------------------------------


 

Affiliates of Guarantor, the Mortgage Loan Documents and the Servicing Files. 
Guarantor shall make available to Buyer one or more knowledgeable financial or
accounting officers and representatives of the independent certified public
accountants of Seller, Guarantor and Pledgor for the purpose of answering
questions of Buyer concerning any of the foregoing.  Guarantor shall pay all
costs and expenses (including legal fees and expenses) incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 6.16, subject to the
limitations set forth in Section 13.02 of the Repurchase Agreement.

 

Section 6.17                            Time of the Essence.  Time is of the
essence with respect to all obligations, duties, covenants, agreements, notices
or actions or inactions of Guarantor under the Repurchase Documents.

 

Section 6.18                            Severability.  Each provision of this
Guaranty shall be valid, binding and enforceable to the fullest extent permitted
by Requirements of Law.  In case any provision in or obligation, duty, covenant
or agreement under this Guaranty or the other Repurchase Documents shall be
invalid, illegal or unenforceable in any jurisdiction (either in its entirety or
as applied to any Person, fact, circumstance, action or inaction), the validity,
legality and enforceability of the remaining provisions, obligations, duties,
covenants and agreements, or of such provision, obligation, duty, covenant or
agreement in any other jurisdiction or as applied to any Person, fact,
circumstance, action or inaction, shall not in any way be affected or impaired
thereby.

 

Section 6.19                            Headings; Exhibits.  The headings herein
are for purposes of references only and shall not otherwise affect the meaning
or interpretation of any provision hereof.  The schedules, exhibits and annexes
(if any) attached hereto and referred to herein shall constitute a part of this
Guaranty and are incorporated into this Guaranty for all purposes.

 

Section 6.20                            Recitals.  The recital and introductory
paragraphs hereof are a part hereof, form a basis for this Guaranty and shall be
considered prima facie evidence of the facts and documents referred to therein.

 

Section 6.21                            Additional Liability of Guarantor.  If
Guarantor is or becomes liable for any Indebtedness owing by Seller or Pledgor
to Buyer by endorsement or otherwise than under this Guaranty, such liability
shall not be in any manner impaired or reduced hereby but shall have all and the
same force and effect it would have had if this Guaranty had not existed and
such Guarantor’s liability hereunder shall not be in any manner impaired or
reduced thereby.

 

Section 6.22                            Bankruptcy Code Waiver.  In the event
that Seller or Pledgor becomes a debtor in any proceeding under the Bankruptcy
Code, Guarantor shall not be deemed to be a “creditor” (as defined in
Section 101 of the Bankruptcy Code) of Seller or Pledgor, by reason of the
existence of this Guaranty, and in connection herewith, Guarantor hereby waives
any such right as a “creditor” under the Bankruptcy Code.  This waiver is given
to induce Buyer to enter into the transactions contemplated by the Repurchase
Documents.  After the Guarantor Liabilities are fully and indefeasibly paid,
performed and discharged, there shall be no obligations or liabilities under
this Guaranty outstanding and the Repurchase Documents are terminated, this
waiver shall be deemed to be terminated.

 

Section 6.23                            Action by Affiliates.  No encumbrance,
assignment, leasing, subletting, sale or other transfer by Seller, Pledgor or
any Affiliate of the foregoing of any of Seller’s, Pledgor’s or any Affiliate of
the foregoing’s assets or property shall operate to extinguish or diminish the
liability of Guarantor under this Guaranty.

 

23

--------------------------------------------------------------------------------


 

Section 6.24                            Subordination.

 

(a)                                 As used in this Guaranty, the term
“Guarantor Claims” shall mean all debts, liabilities and other Indebtedness of
Seller or any other Repurchase Party to Guarantor, whether such debts,
liabilities and other Indebtedness now exist or are hereafter incurred or arise,
or whether the obligations of such Seller or any other Repurchase Party thereon
be direct, contingent, primary, secondary, joint, several, joint and several, or
otherwise, and irrespective of whether such debts, liabilities or other
Indebtedness be evidenced by note, contract, open account or otherwise, and
irrespective of the Person or Persons in whose favor such debts, liabilities or
other Indebtedness may, at their inception, have been, or may hereafter be
created, or the manner in which they have been or may hereafter be acquired by
Guarantor.  Guarantor Claims shall include, without limitation, all rights and
claims of Guarantor against Seller or any other Repurchase Party (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guarantor Liabilities.  All Guarantor Claims are and shall be
subordinate to the Guarantor Liabilities.

 

(b)                                 In the event of any Insolvency Proceedings
involving Guarantor as debtor, Buyer shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian distributions and any
payments which would otherwise be payable upon Guarantor Claims to the extent of
any sums owed by Guarantor hereunder.  Guarantor hereby assigns such
distributions and payments to Buyer.  Should Buyer receive, for application upon
the Guarantor Liabilities, any such distribution or payment which is otherwise
payable to Guarantor, and which, as between Seller or any other Repurchase Party
on the one hand and Guarantor on the other, shall constitute a credit upon
Guarantor Claims, then upon payment to Buyer in full of the Repurchase
Obligations, Guarantor shall become subrogated to the rights of Buyer to the
extent that such payments to Buyer on Guarantor Claims have contributed toward
the liquidation of the Repurchase Obligations, and such subrogation shall be
with respect to that proportion of the Repurchase Obligations which would have
been unpaid if Buyer had not received distributions or payments upon Guarantor
Claims.

 

(c)                                  In the event that, notwithstanding anything
to the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Buyer an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Buyer, and Guarantor covenants promptly
to pay the same to Buyer.

 

(d)                                 Guarantor agrees that any claims, charges or
Liens against Seller or any other Repurchase Party and/or such Seller’s or such
other Repurchase Party’s assets and property with respect to Guarantor Claims
shall be and remain inferior and subordinate to any claims, charges or Liens of
Buyer against Seller or any other Repurchase Party and/or such Seller’s or such
other Repurchase Party’s assets and property, regardless of whether such claims,
charges or Liens in favor of Guarantor or Buyer presently exist or are hereafter
created or attach.  Without Buyer’s prior written consent (which may be granted
or withheld in its discretion), Guarantor shall not (i) exercise or enforce any
creditor’s right it may have against Seller or any other Repurchase Party, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any Insolvency Proceeding) to enforce any
claims, charges, Liens, mortgage, deeds of trust, security interests, collateral
rights, judgments or other encumbrances against Seller or any

 

24

--------------------------------------------------------------------------------


 

other Repurchase Party or the assets or property of Seller or any other
Repurchase Party held by Guarantor.

 

Section 6.25                            Commercial Transaction.  To induce Buyer
to accept this Guaranty and enter into the transactions evidenced by and secured
by the Repurchase Documents, Guarantor agrees that said transactions are
commercial and not consumer transactions.

 

Section 6.26                            Taxes.  The provisions of Section 12.06
of the Repurchase Agreement shall be equally applicable to Guarantor, mutatis
mutandis, and any payments made under this Guaranty.

 

Section 6.27                            Patriot Act Notice.  Buyer hereby
notifies Guarantor that Buyer is required by the Patriot Act to obtain, verify
and record information that identifies Guarantor.

 

Section 6.28                            Joint and Several Obligations.

 

(a)                                 At all times when there is more than one
Guarantor under this Guaranty, each Guarantor hereby acknowledges and agrees
that (i) each Guarantor shall be jointly and severally liable to Buyer to the
maximum extent permitted by Requirements of Law for all Guarantor Liabilities,
(ii) the liability of each Guarantor (A) shall be absolute and unconditional and
shall remain in full force and effect (or be reinstated) until the Guaranteed
Indebtedness shall have been fully and indefeasibly paid, the Guarantor
Liabilities shall have been fully and indefeasibly paid, performed and
discharged, the Repurchase Documents have been terminated and the expiration of
any applicable preference or similar period pursuant to any Insolvency Law, or
at law or in equity, without any claim having been made before the expiration of
such period asserting an interest in all or any part of any payment(s) received
by Buyer, and (B) until such payment has been made and such obligations
satisfied, shall not be discharged, affected, modified or impaired on the
occurrence from time to time of any event, including any of the following,
whether or not with notice to or the consent of each Guarantor, (1) the waiver,
compromise, settlement, release, termination or amendment (including any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations, Guarantor Liabilities,
(2) the failure to give notice to each Guarantor of the occurrence of an Event
of Default, (3) the release, substitution or exchange by Buyer of any Purchased
Asset, Pledged Collateral or any collateral, property or security for the
Repurchase Documents or the Guarantor Liabilities (in each case, whether with or
without consideration) or the acceptance by Buyer of any additional collateral
or the availability or claimed availability of any other collateral or source of
repayment or any nonperfection or other impairment of collateral, (4) the
release of any Person primarily or secondarily liable for all or any part of the
Repurchase Obligations or the Guarantor Liabilities, whether by Buyer or in
connection with any Insolvency Proceeding affecting any Guarantor or any other
Person who, or any of whose property, shall at the time in question be obligated
in respect of the Repurchase Obligations or the Guarantor Liabilities, the other
duties and obligations under the Repurchase Documents or any part of the
foregoing, or (5) to the extent permitted by Requirements of Law, any other
event, occurrence, action or circumstance that would, in the absence of this
Section 6.28, result in the release or discharge of any or all of Guarantors
from the performance or observance of any of the Guarantor Liabilities,
(iii) Buyer shall not be required first to initiate any suit or to exhaust its
remedies against any Guarantor or any other Person to become liable, or against
any of the Purchased Assets, Pledged Collateral or any collateral, property or
security for the Repurchase Documents or the Guarantor Liabilities, in order to
enforce this Guaranty or other Repurchase Documents and each Guarantor expressly
agrees that, notwithstanding the occurrence of any of the foregoing, each
Guarantor shall be and remain directly and unconditionally liable for all sums

 

25

--------------------------------------------------------------------------------


 

due under this Guaranty, (iv) when making any demand hereunder against any
Guarantor, Buyer may, but shall be under no obligation to, make a similar demand
on any other Guarantor, and any failure by Buyer to make any such demand or to
collect any payments from any other Guarantor, or any release of any such other
Guarantor, shall not relieve any Guarantor in respect of which a demand or
collection is not made or Guarantors not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of Requirements of Law, of Buyer against
Guarantors (or of any Guarantor against another Guarantor or Seller, Pledgor or
any other Person obligated under the Repurchase Documents), and (v) on
disposition by Buyer of any property encumbered by any Purchased Assets, Pledged
Collateral or any collateral, property or security for the Guarantor Liabilities
each Guarantor shall be and shall remain jointly and severally liable for any
deficiency.

 

(b)                                 To the extent any Guarantor has paid any
amount hereunder, it shall be entitled to collect such amount from the Seller,
Pledgor or any other Person obligated under the Repurchase Documents for any
amounts so paid by Guarantor; provided, however, that Guarantor’s claim for
collection of such amount shall constitute a Guarantor Claim and shall be
subject to the provisions of Section 6.24 above.  To the extent that any
Guarantor (the “paying Guarantor”) pays more than its proportionate share of any
payment made hereunder, the paying Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor that has not paid its
proportionate share; provided, that the provisions of this Section 6.28 shall
not limit the duties, covenants, agreements, obligations and liabilities of any
Guarantor to Buyer, and, notwithstanding any payment or payments made by the
paying Guarantor hereunder or any set-off or application of funds of the paying
Guarantor by Buyer, the paying Guarantor shall not be entitled to be subrogated
to any of the rights of Buyer against any other Guarantor or any collateral
security or guarantee or right of set-off held by Buyer, nor shall the paying
Guarantor seek or be entitled to seek any contribution or reimbursement from any
other Guarantor in respect of payments made by the paying Guarantor hereunder,
until all Guarantor Liabilities are fully and indefeasibly paid, performed and
discharged and the Repurchase Documents have been terminated.  If any amount
shall be paid to the paying Guarantor on account of such subrogation rights at
any time when all such amounts shall not have been paid in full, such amount
shall be held by the paying Guarantor in trust for Buyer, segregated from other
funds of the paying Guarantor, and shall, forthwith upon receipt by the paying
Guarantor, be turned over to Buyer in the exact form received by the paying
Guarantor (duly indorsed by the paying Guarantor to Buyer, if required), to be
applied against the Guarantor Liabilities, whether matured or unmatured, in such
order as Buyer may determine.

 

Section 6.29                            Successive Actions.  A separate right of
action hereunder shall arise each time Buyer acquires knowledge of any matter
indemnified or guaranteed by Guarantor under this Guaranty.  Separate and
successive actions may be brought hereunder to enforce any of the provisions
hereof at any time and from time to time.  No action hereunder shall preclude
any subsequent action, and Guarantor hereby waives and covenants not to assert
any defense in the nature of splitting causes of action or merger of judgments.

 

[Remainder of This Page Intentionally Left Blank]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.

 

 

GUARANTOR:

NORTHSTAR REAL ESTATE INCOME TRUST, INC.,a

 

Maryland corporation

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

President & Chief Investment Officer

 

S-1

--------------------------------------------------------------------------------
